DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's submission filed on 5 Dec. 2022 has been entered.
Claims 33-35 and 37-56 are currently pending.  

Election/Restrictions
Applicant’s election of a small molecule drug as the species of agent, fibroblasts as the species of feeder cells, proliferation as the species of hepatocyte biological activity, albumin secretion as the species of surrogate marker, collagen as the species of cell adhesion substrate, and Delta-like homolog as the species of expressed protein in the reply filed on 5 Dec. 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 38 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 Dec. 2022.
Claims 33-35, 37, 39-53, 55 and 56 are considered here.

Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35, 37, 39-53, 55 and 56 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 recites an “amount of culture medium [that] is optimized to balance oxygen transport and nutrient supply in the co-culture”.  The specification states that the term “amount of culture media” means “the optimal amount of liquid that supports expansion of the cells while allowing gas and nutrient exchange. The amount of culture media is optimized for the cells and the culture format” (p. 9, lines 1-3). The term "optimized" in claim 1 (as well as “optimal” in the above-cited definition) is a relative term which renders the claim indefinite. The term "optimized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, Cho 2008 (cited below) teaches that the proliferative capacity of hepatocytes depends on the relative density of hepatocytes on the fibroblast feeder layer, and that the hepatocyte density changes over time (e.g., wherein a relatively low density of hepatocytes initially seeded on the feeder layer expands continually until an upper limit of density is reached, after which the hepatocytes no longer expand) (e.g., Cho 2008, p. 348-349, under 3T3-J2 Fibroblasts Stimulate the Proliferation of Primary Adult Hepatocytes). Due to the dynamic nature of hepatocyte proliferation, it is unclear how “... an amount of culture medium that supports the expansion of hepatocytes” would limit the co- culture at various stages of cell expansion (e.g., would a co-culture that is no longer expanding but that contains the same amount of medium as the initial (expanding) culture meet the limitation?).
Claim 45 further recites that the hepatocytes are overlaid on the feeder cells “at a density that allows for expansion of the hepatocytes in the co- culture for at least 7 days prior to high throughput analysis”. The above limitation defines a claim element that is variable (hepatocyte density) by reference to another property (ability of the hepatocytes to be maintained and expanded in the co-culture for at least 7 days) which is itself variable, rendering the claims indefinite (see MPEP 2173.05(b)). For example, the recited function (ability of the hepatocytes to be maintained and expanded in the co-culture for at least 7 days) would be expected to vary substantially depending on various factors such as temperature, factors in the culture medium and other culture conditions. In light of the above, the cited limitation would not allow a skilled artisan to reasonably ascertain the scope of the claims (i.e. to ascertain whether a co-culture with a particular hepatocyte density would meet the above limitation). The above limitation (wherein the seeding density is defined relative to a variable and undefined element) is distinguished from a process limitation reciting that the hepatocytes in the co- culture are expanded for at least 7 days prior to high throughput analysis.  Alternatively, if Applicant wishes to limit the claims according to hepatocyte density, it is suggested to directly recite hepatocyte seeding density (e.g., as cells/cm? or the like) in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-35, 37, 39-45, 49-53, 55 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Cho et al., Biotechnology and bioengineering 101.2 (2008): 345-356 (“Cho 2008”; cited in IDS of 27 Aug. 2020) in view of Khetani et al., Nature biotechnology 26.1 (2008): 120 (“Khetani 2008”; cited in IDS of 27 Aug. 2020) and Oka et al., Bioscience, biotechnology, and biochemistry 56.9 (1992): 1472-1473, as evidenced by (in the case of claim 55) Khetani et al., Hepatology 40.3 (2004): 545-554 (“Khetani 2004”; cited in IDS of 27 Aug. 2020).
Cho 2008 teaches a co-culture comprising: a confluent layer of murine 3T3-J2 fibroblast feeder cells (i.e. without aggregates) disposed on a 35 mm tissue culture plate; a layer of primary rat hepatocytes disposed on the layer of feeder cells; and an amount of culture medium (DMEM supplemented with hydrocortisone and other additives) sufficient to support hepatocyte expansion and maintain albumin secretion (at least one hepatocyte biological activity) by said hepatocytes (entire document, including p. 346, under Hepatocyte Isolation and Culture; p. 348-349, under 373-J2 Fibroblasts Stimulate the Proliferation of Primary Adult Hepatocytes). Hepatocytes co-cultured with fibroblast feeder cells were able to proliferate and maintained hepatocyte morphological, phenotypic and functional characteristics (i.e. such that contact inhibition of the hepatocytes was prevented) (p. 348-349, under 373-J2 Fibroblasts Stimulate the Proliferation of Primary Adult Hepatocytes). The hepatocytes were seeded at an approximately 1:7 hepatocyte to fibroblast ratio, which resulted in proliferation of the hepatocytes over a period of 28 days towards a maximal level supportable by the co-culture (p. 348-349, under 373-J2 Fibroblasts Stimulate the Proliferation of Primary Adult Hepatocytes; Fig. 2A).  Cho 2008 teaches that seeding hepatocytes at a low density on the fibroblast feeder layer allowed for robust hepatocyte proliferation (p. 348-349, under 373-J2 Fibroblasts Stimulate the Proliferation of Primary Adult Hepatocytes).  Cho 2008 further teaches that adult hepatocytes exhibit a high proliferative ability in vivo, and that the proliferative rate observed in the co-culture was similar to the estimated in vivo rate (p. 354, 2nd full ¶ to last ¶).  Hepatocyte proliferation was measured by counting cells via microscopy using nuclear morphology to distinguish hepatocytes from feeder cells (with albumin and nuclear staining) (p. 348, under Quantification of Hepatocyte Proliferation).
Claims 33-35, 37, 39-45, 49-53, 55 and 56 differ from Cho 2008 in that: the co-culture is used in a high-throughput method for assessing an agent that alters hepatocyte biological activity by contacting the agent with the co-culture and assaying for an alteration in hepatocyte biological activity relative to a control co-culture not exposed to the agent (claim 33); the co-culture is in a well of a multi-well plate with at least 96 wells (claim 33) or at least 384 wells (claim 49); the hepatocyte biological activity is proliferation (elected species; claim 34); the agent is a small molecule drug (elected species; claim 37); and two or more agents are assessed in combination by contacting hepatocytes with the agents simultaneously (claim 40) or sequentially (claim 41).
Khetani 2008 teaches a high-throughput method for screening agents for effects on hepatocyte activity, comprising contacting the agent(s) with a co-culture of primary rat hepatocytes and 3T3-J2 fibroblast feeder cells (i.e. the same cells used in Cho) and assaying for an alteration in hepatocyte biological activity relative to a control co-culture not exposed to the agent (entire doc, including p. 121, last ¶ to p. 124, last full ¶).  The assay was carried out in the wells of a multi-well (24-well) plate (entire doc, including p. 125, under Hepatocyte-fibroblast cocultures; Fig. 1).  The co-cultures exhibited physiological hepatocyte morphology and function (e.g., including albumin secretion) and were used for high throughput testing for hepatotoxicity and drug interactions carried out by measuring hepatocyte biological activity (e.g., mitochondrial activity as measured via the MTT assay) (p. 121, 1st full ¶ to p. 124, last full ¶; Figs. 2-4).  
	Oka teaches screening of agents for hepatocyte biological activity by contacting the agents with cultured hepatocytes, wherein a cell counting measure is used in a proliferation assay to detect effects of mitogenic agents as well as in a cytotoxicity assay to detect effects of toxins on cell survival (Figs. 3 and 4 and related text). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a co-culture comprising proliferating primary hepatocytes on a layer of fibroblast feeder cells as taught by Cho 2008 for carrying out high throughput drug screening as taught by Khetani 2008 with measurement of effects on cell proliferation as taught by Cho 2008 and/or Oka because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to use the co-culture of Cho 2008 for high-throughput screening as taught by Khetani 2008 because Cho 2008 teaches that the culture configuration with low density hepatocytes seeded on top of a layer of fibroblasts allows for high hepatocyte proliferation that mimics the proliferative rate of hepatocytes in vivo.  Moreover, one of ordinary skill would have been motivated to use the co-culture of Cho 2008 because it would allow for measurement of both mitogenic and cytotoxic effects as shown in Oka (by measurement hepatocyte number, allowing for assessment of both proliferation and survival rates).  Carrying out the screening method of Khetani 2008 using the co-culture of Cho 2008 would have led to predictable results with a reasonable expectation of success because the co-culture of Cho 2008 uses the same cell types as used in Khetani 2008 (primary rat hepatocytes and murine 3T3-J2 fibroblasts as feeder cells) and because Cho 2008 that the co-cultured hepatocytes maintained hepatocyte morphological, phenotypic and functional characteristics that would allow for evaluating the effect of agents on hepatocyte biological activity.
With respect to the recitation that the multiwell plate has 96-wells (in claim 33) or 384-wells (in claim 49), Khetani 2008 teaches use of a multiwell plate (24-well) and further suggests that the method would be compatible with 96-well and 384-well plates (Khetani 2008 contrasts the method with prior art methods involving matrix gels “which can be difficult to scale down to 96- and 384-well formats”) (Khetani 2008, p. 125, 1st full ¶).  It is further noted that changes in size, shape and/or dimensions are generally not sufficient to render an invention patentable over the prior art (see MPEP 2144.04).  There is no evidence or apparent rationale as to why the co-culture of Cho 2008 could not be scaled down for use in 96- and/or 384-well plates.  Moreover, one of ordinary skill would have been motivated to do so in order to increase throughput of the assay.
With respect to the recitation in claim 33 of “wherein the amount of culture medium is optimized to balance oxygen transport and nutrient supply”, it is noted that the term “optimal” is indefinite (see 112, 2nd ¶ rejection, above). For purposes of applying prior art, the limitation is construed broadly to include any amount of medium which supports gas and nutrient exchange. Cho 2008 teaches that the co-cultured hepatocytes are able to proliferate/expand and maintain hepatocyte morphological, phenotypic and functional characteristics (which would require gas and nutrient exchange).
Regarding claim 35, both Cho 2008 and Khetani 2008 measure albumin secretion and urea production (Cho 2008, Figs. 2, 4 and 6; Khetani 2008, Fig. 2b) and Khetani 2008 further teaches that albumin and urea are surrogate markers for protein synthesis and nitrogen metabolism, respectively (p. 121, 1st full ¶).
Regarding claim 37, Khetani 2008 teaches assaying the effects of various small molecule drugs on hepatocyte activity (Fig. 4 and related text).
Regarding claims 40 and 41, Khetani 2008 teaches assaying the effects of multiple agents, including a first agent (phenobarbital) to induce CYP450 and a second agent (acetaminophen) to assess cytotoxicity (where the agent undergoes CYP450-mediated conversion to a toxic metabolite) (p. 124, 1st full ¶).  One of ordinary skill would understand that such agents could be contacted with the hepatocytes in any sequence or order, including sequentially or simultaneously (see MPEP 2144.04, IV. C. – changes in the sequence of adding ingredients is prima facie obvious in the absence of unexpected results).
Regarding claims 42-44, Cho 2008 teaches evaluating the effects of seeding density (a culture condition and/or manipulation that affects the characteristics of the cells) on the proliferative response of the co-cultured hepatocytes (p. 348-349, under 373-J2 Fibroblasts Stimulate the Proliferation of Primary Adult Hepatocytes), and it would have been obvious in light thereof to, e.g., evaluate a range of seeding densities to find an optimal level of density before carrying out a proliferation assay using the co-culture (e.g., an assay of a mitogenic agent or condition).
Regarding claim 50, Cho 2008 teaches seeding hepatocytes at an approximately 1:7 hepatocyte to fibroblast ratio (p. 348-349, under 373-J2 Fibroblasts Stimulate the Proliferation of Primary Adult Hepatocytes). 
With respect to the proteins recited in claim 55, Khetani 2004 evidences that murine 3T3-J2 fibroblasts express all of the proteins recited in claim 55 (including the elected species of Delta-like homolog) (Khetani, entire doc, including p. 549-550, under Gene Expression Profiling of Fibroblasts; Table 2). 

Claims 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Cho 2008 in view of Khetani 2008 and Oka, as applied to claims 33-35, 37, 39-45, 49-53, 55 and 56, further in view of Cho et al., Biotechniques 48.1 (2010): 47-52 (“Cho 2010”; cited in IDS of 27 Aug. 2020).
Claims 46-48 differ from the combination of Cho 2008 in view of Khetani 2008 and Oka, as applied to claims 33-35, 37, 39-45, 49-53, 55 and 56, in that: the bottom surface of the well is coated with a cell adhesion substrate which is collagen (claims 46 and 48; elected species); and the fibroblasts are disposed in a single confluent layer on the cell adhesion substrate (claim 47).
Cho 2010 teaches a co-culture substantially similar to that of the combination of Cho 2008 in view of Khetani 2008, comprising a layer of murine 3T3-J2 fibroblast feeder cells disposed in a collagen-coated well of a 24-well multiwell tissue culture plate; a layer of primary rat hepatocytes (arranged as micropatterned cell islands) disposed on the layer of feeder cells; and an amount of culture medium (DMEM supplemented with hydrocortisone and other additives) sufficient to support hepatocyte biological activity (including albumin and urea synthesis) (entire document, including p. 48-49, under Materials and methods; p. 49-52, under Results and discussion; Fig. 2, particularly Pattern-II Culture).  The micropatterned cell islands had a diameter of 500 µm and were formed using a PDMS stencil with 500 µm holes covering the collagen-coated surface (wherein fibroblasts were seeded into the holes, followed by hepatocytes) (p. 48, under Microfabrication of the silicon master and the PDMS stencil; and Patterning of cells). Cho 2010 teaches that the co-culture configuration with micropatterned hepatocyte cell islands over a layer of fibroblasts is advantageous in that the oxygen transport to the hepatocytes occurs not only via the column of medium above the cells but also via diffusion from the medium surrounding each island, leading to improved oxygen transport (which can be limiting in standard cultures, since hepatocytes have particularly high oxygen demands) (p. 52, 1st full ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to carry out a high-throughput screening method to evaluate the effect of an agent on hepatocyte activity using a co-culture comprising primary hepatocytes on a layer of fibroblast feeder cells as taught by Cho 2008 in view of Khetani 2008 wherein the co-culture is in a configuration taught by Cho 2010 (with a layer of fibroblasts on a collagen-coated multiwell substrate and patterned islands of hepatocytes cultured thereon) because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to use the co-culture configuration of Cho 2010 to carry out the screening method of Cho 2008 in view of Khetani 2008 because Cho 2010 teaches that such a configuration is advantageous in that the oxygen transport to the hepatocytes occurs not only via the column of medium above the cells but also via diffusion from the medium surrounding each island, leading to improved oxygen transport (which can be limiting in standard cultures, since hepatocytes have particularly high oxygen demands).  Using the co-culture configuration of Cho 2010 to carry out the screening method of Cho 2008 in view of Khetani 2008 would have led to predictable results with a reasonable expectation of success because Cho 2010 teaches use of the same cells (primary rat hepatocytes and murine 3T3-J2 fibroblasts as feeder cells) in a substantially similar configuration (with the hepatocytes cultured on top of a layer of fibroblasts) with the same medium and essentially the same multiwell culture environment as in Cho 2008 in view of Khetani 2008. 
Regarding claim 47, Cho 2010 teaches that after the hepatocytes are seeded on the micropatterned islands of fibroblasts, the lower fibroblast layer continues to expand along the entire collagen-coated well surface (Fig. 2G (see arrows) and related text) (which would produce a single confluent layer). 
Dif

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657